Citation Nr: 1446039	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-03 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral lower extremity peripheral vascular disease, peripheral neuropathy, and diabetic ulcers. 

3.  Entitlement to service connection for bilateral eye disability.

4.  Entitlement to service connection for renal disease.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009 and September 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO had previously denied claims for service connection for diabetes mellitus, bilateral lower extremity peripheral vascular disease, peripheral neuropathy, and diabetic ulcers, in April 2003.  However, in the interim, in March 2010, VA has associated with the Veteran's claims folder a January 2010 bulletin which was compiled from official service department records that existed and had not been associated with the claims file when VA first decided the claim.  The bulletin shows that while the Veteran was serving on the U.S.S. FISKE, from June 16 to 21, 1966, it operated on the Mekong River in Vietnam.  Accordingly, per 38 C.F.R. § 3.156(c) (2013), the claims previously denied are being reconsidered. 


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service, including presumed Agent Orange exposure therein.  

2.  The Veteran's bilateral lower extremity peripheral vascular disease and diabetic ulcers were not manifest in service and are unrelated to service.  

3.  The Veteran's peripheral neuropathy was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

4.  The Veteran's diabetic and hypertensive renal disease was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

5.  As service connection has not been established for diabetes mellitus, service connection may not be established for any other disorders as secondary to it.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for bilateral lower extremity peripheral vascular disease, peripheral neuropathy, and diabetic ulcers are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for bilateral eye disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for renal disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in September 2007 and March and August 2009 letters.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence and obtained VA medical opinions or examinations.  Taken together, the examinations are adequate as they show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  diabetes mellitus, organic disease of the nervous system, and cardiovascular-renal disease, including hypertension, are listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Any Veteran who served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  VA currently recognizes Type 2 diabetes as service-connected if the Veteran was exposed to Agent Orange in service, provided the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).

Rebuttal of service incurrence:  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d).

In this case, the evidence shows that the Veteran has diabetes mellitus, as well as bilateral lower extremity peripheral vascular disease, peripheral neuropathy, ulcers, diabetic retinopathy, and diabetic and hypertensive end-stage renal disease.  He contends that his diabetes mellitus is due to exposure to herbicides in service and the other conditions are secondary to diabetes.  

The preponderance of the evidence including the silence of service treatment records, the Veteran's clinical normalcy on service discharge examination in July 1967, and the absence of these disorders until years after service indicates that none of the disorders for which service connection is sought was manifest in service or to a degree of 10 percent within one year of separation.  Additionally, there is no evidence that any of them, other than diabetes mellitus as mentioned below, is related to service.  Accordingly, direct and/or 1-year-rule presumptive service connection (as applicable) cannot be granted for them.   

The main issue in this case is whether the Veteran's diabetes mellitus is related to in-service Agent Orange exposure, as service connection for each of the other disorders appears to be sought as secondary to it.  

Presumed in-service Agent Orange exposure is conceded, as the Veteran served aboard the U.S.S. FISKE (DD-842) which, from June 16 to 21, 1966, was in the Mekong River, which is one of Vietnam's inland waterways, meeting the requirement of Vietnam service as contemplated in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran's diabetes mellitus may be presumed under Agent-Orange presumptive service connection rules to have been caused by presumed in-service Agent Orange exposure, but this presumption is rebuttable by competent evidence to the contrary.  The main question in this case is whether the presumption of service connection for his diabetes mellitus has been adequately rebutted.  

While the Veteran's private physician, C. A. V., M.D., opined in January 2012 that more likely than not, exposure to Agent Orange contributed to the onset of the Veteran's diabetes, Dr. V.'s apparent basis for concluding this was that the Veteran was diagnosed with diabetes in 1982, whereas hemochromatosis which may have caused it was not diagnosed until 2000; thus, the diagnosis of diabetes preceded the hemochromatosis by many years.  This opinion is outweighed by the preponderance of the evidence including that which follows, for the reasons given below.  

A VA examiner in August 2011 reviewed the Veteran's claims folder and noted that the American Diabetes Association states that hemochromatosis causes diabetes and that when hemochromatosis is diagnosed, about 50 percent of patients with it have diabetes.  He noted that hemochromatosis is a genetic disorder that is frequently discovered later in life, and that it is not uncommon for a patient to have it but not be diagnosed for many years.  He noted that he was asked if the Veteran's diabetes was caused by the hemochromatosis or from Agent Orange.  In response, he found that it was more likely than not that the hemochromatosis was the cause of the Veteran's diabetes, rather than Agent Orange exposure.  He stated that this is based on the incidence of diabetes presenting with hemochromatosis being more common than the incidence of diabetes with Agent Orange exposure.  

Another VA examiner reviewed the Veteran's claims folder in March 2012 and noted that the Veteran stated that he had been on the Mekong River for 5 days in service.  The examiner concluded based on this that in-service Agent Orange exposure, if it occurred at all, would have been minimal.  The examiner noted that in a letter dated in 2011, Dr. V. stated that the Veteran's diabetes was due to Agent Orange exposure.  The VA examiner noted that Dr. V.'s reasoning was that the diagnosis of diabetes mellitus was made many years before the diagnosis of hemochromatosis.  However, the VA examiner noted that hemochromatosis is genetic in origin, and was most likely present during most of the Veteran's life.  This was typical in that the diagnosis of hemochromatosis is usually asymptomatic and not made until later in life.  At the time of diagnosis of hemochromatosis, 40 percent of patients have a diagnosis of diabetes.  The association between the two is probably much greater, the VA examiner noted.  When one compares the tiny chance of diabetes due to Agent Orange exposure from 5 days of exposure on the Mekong River with the very great likelihood of diabetes due to hemochromatosis, the claimed condition of diabetes was less likely than not incurred in or caused by the claimed Agent Orange exposure.  

A third VA examiner rendered a medical opinion in July 2012.  The examiner reviewed the Veteran's claims folder and concluded that the Veteran's diabetes mellitus less likely than not was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran's diagnosis of hereditary hemochromatosis was confirmed by genetic testing as reported in a private medical record by a Dr. Ganghi from June 2004.  The examiner reviewed the medical literature, which showed that hereditary hemochromatosis, also called genetic hemochromatosis, is a genetically determined disorder in which mutations of certain genes involved in iron metabolism can increase intestinal iron absorption.  The clinical manifestations of iron accumulation include diabetes mellitus.  

The VA examiner noted that among one report which evaluated 251 patients diagnosed with hereditary hemochromatosis from 1959 to 1992, 48 percent had diabetes mellitus.  In another report that involved 2851 respondents to a survey, symptoms had been present for an average of 10 years before the diagnosis of hereditary hemochromatosis.  The classic triad of cirrhosis, diabetes mellitus, and skin pigmentation occurs late in the disease, at a time when total body iron content has reached as much as 20 grams (greater than 5 times normal).  Diabetes mellitus is present in approximately 50 percent of patients with hereditary hemochromatosis who present with symptoms.  This complication is due to progressive iron accumulation in the pancreas.  The reference text, UpToDate - Pathophysiology and diagnosis of iron overload syndromes, was cited.  

The examiner further remarked that the Veteran's clinical manifestations of diabetes, cirrhosis of the liver, congestive heart failure, and hip arthroplasty, are all consistent with hemochromatosis, and in addition, he had extremely high serum ferritin, more than 1000 ng/ml, and iron saturation of 93 percent.  Per medical literature, extremely high levels of ferritin are generally seen chronically only in subjects with one of the genetic forms of hemochromatosis and in those who have received multiple red cell transfusions.  It was noted that acute onset of extremely high levels of ferritin may be seen in several diseases, but that the Veteran did not have any of them.  A recent liver biopsy was done during a cholecystectomy, and it did not rule out hereditary hemochromatosis.  Therefore, it was the examiner's opinion in view of the above preponderance of the evidence, that the Veteran's diabetes is more likely due to hereditary hemochromatosis rather than Agent Orange exposure.  

These three opinions are persuasive evidence indicating that the Veteran's diabetes mellitus is due to hereditary hemochromatosis rather than any minimal in-service Agent Orange exposure.  The VA examiners relied on a multitude of medical reasons for their opinions, as well as thorough, reported reviews of the Veteran's relevant clinical history, whereas the only apparent reason for Dr. V.'s opinion was the timing of the diagnoses, a reason which is undermined by the information regarding hereditary hemochromatosis which is provided by the VA examiners.  The VA examiner in August 2011 noted, for instance, that it is not uncommon for a patient to have hereditary hemochromatosis but not be diagnosed for many years, and the examiner in 2012 noted that the Veteran most likely had hemochromatosis for most of his life (without anyone knowing it).  Dr. V. is not shown to have considered all of the relevant evidence in rendering his opinion and it is undermined by what is known about hemochromatosis.  Although the March 2012 VA examiner commented that the Veteran's exposure to Agent Orange would have been minimal, the Board finds that the basis of the opinion was not the amount of exposure, but rather that hemochromatosis is a genetic condition and the association between that condition is diabetes is greater than the association between diabetes and exposure to Agent Orange.  

While the Veteran's representative reported in May 2012 that a recent liver biopsy was negative for any signs of hemochromatosis, which means that hemochromatosis was misdiagnosed, the VA examiner in 2012 noted that the Veteran had had quantitative phlebotomy several times from March to November 2004, and this explained why there were no increased iron stores to his liver, and that the liver biopsy did not rule out hemochromatosis.  Accordingly, service connection for diabetes mellitus as presumptively due to presumed in-service Agent Orange exposure is rebutted.  Likewise, service connection for diabetes mellitus by way of relating it directly to service, via 38 C.F.R. § 3.303(d), is also rebutted. 

While the Veteran may feel that in-service Agent Orange exposure caused his diabetes mellitus, he is not competent, as a layperson, to opine on this complex medical issue.  Medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As service connection for diabetes mellitus is not warranted, service connection for other disorders as secondary to it cannot be granted either.  Service connection must be established for diabetes mellitus before secondary service connection can be granted for other disabilities as secondary to it.  38 C.F.R. § 3.310.




	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for diabetes mellitus is denied.

Service connection for bilateral lower extremity peripheral vascular disease, peripheral neuropathy, and ulcers is denied. 

Service connection for bilateral eye disability is denied.

Service connection for renal disease is denied.  



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


